Case: 20-60518      Document: 00515906257           Page: 1     Date Filed: 06/21/2021




            United States Court of Appeals
                 for the Fifth Circuit                            United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 28, 2021
                                   No. 20-60518
                                                                    Lyle W. Cayce
                                                                         Clerk

   David Ware,

                                                              Petitioner—Appellant,

                                           versus

   Burl Cain, Commissioner, Mississippi Department of Corrections,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:20-CV-28


   ORDER:
          David Ware, Mississippi prisoner # 214212, was convicted of selling a
   controlled substance. He now seeks a certificate of appealability (“COA”)
   under 28 U.S.C. § 2253(c). The district court dismissed his petition,
   concluding his claims were procedurally defaulted or barred from federal
   review. With the benefit of liberal construction, Ware argues that the district
   court erred in its procedural ruling.
          To obtain a COA, Ware must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
   529 U.S. 473, 483 (2000). Where, as here, the district court dismissed his
   petition on procedural grounds, Ware is required to demonstrate “that jurists
Case: 20-60518     Document: 00515906257           Page: 2     Date Filed: 06/21/2021




                                    No. 20-60518


   of reason would find it debatable whether the petition states a valid claim of
   the denial of a constitutional right and that jurists of reason would find it
   debatable whether the district court was correct in its procedural ruling.”
   Slack, 529 U.S. at 484.
          Ware has not made the requisite showing. Accordingly, his motion
   for a COA is DENIED.




                                        ___________________________
                                        Andrew S. Oldham
                                        United States Circuit Judge




                      Certified as a true copy and issued
                      as the mandate on Jun 21, 2021
                      Attest:
                      Clerk, U.S. Court of Appeals, Fifth Circuit




                                          2
